COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  IN RE: THOMAS MARK                             §              No. 08-16-00310-CV
  RICHARDSON,
                                                 §         AN ORIGINAL PROCEEDING
                       Relator.
                                                 §             IN HABEAS CORPUS

                                                 §

                                           ORDER

       The Court has before it Relator’s petition for writ of habeas corpus and motion for

temporary relief. Relator is currently confined in the Hudspeth County jail pursuant to a contempt

order issued by the 205th District Court of Hudspeth County in trial court cause number CV-4130.

The motion for temporary relief is GRANTED. Pending this Court’s final resolution of Relator’s

petition on the merits and until further order of this Court, it is ORDERED that Relator, Thomas

Mark Richardson, be released from the custody of the Sheriff of Hudspeth County only upon his

posting a good and sufficient cash bond, conditioned as required by law, in the sum of $5,000, or

alternatively, a good and sufficient surety bond, conditioned as required by law, in the sum of

$20,000.

       IT IS SO ORDERED this 28th day of December, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.